The Supreme Court properly granted the defendant’s motion for summary judgment. The defendant established, prima facie, that the subject insurance policy did not cover the plaintiff’s claims (see generally Lancer Ins. Co. v Whitfield, 61 AD3d 724, 725 [2009]; Fontanelli v Hanover Ins. Co., 48 AD3d 413, 414 [2008]), and, in opposition, the plaintiff failed to raise a triable issue of fact.
Since this is a declaratory judgment action, the matter must be remitted to the Supreme Court, Suffolk County, for the entry of an appropriate declaratory judgment (see Lanza v Wagner, 11 NY2d 317 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Dillon, J.E, Dickerson, Austin and Miller, JJ., concur.